OalhooN, J.,
delivered the opinion of the court.
The first count of the declaration is on a cause of action distinctly ex contractu. The second is one distinctly ex delicto. Here is, therefore, a misjoinder of causes of action, and a general demurrer to the whole declaration was properly sustained. 1 Enc. of PL and Pr., 194, 195, 196, and notes; Ohitty’s PI. (16th ed.), *228. Our code does not change this. Since this of itself disposes of the case before us, we do not decide other questions raised.

Affirmed.